Citation Nr: 0733164	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  04-44 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

1.  Whether debt resulting from the overpayment of VA 
compensation benefits in the amount of $7,179.73 was properly 
created.

2.  What is the correct amount of the veteran's overpayment 
for receipt of additional compensation for his spouse for the 
period from May 1, 2001, to April 30, 2003.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 determination that the 
veteran had been overpaid in the amount of $7,179.73.

The veteran testified at a Travel Board hearing in July 2007 
before the undersigned Veterans Law Judge.

The issue of the amount of overpayment for receipt of 
additional compensation for the veteran's spouse, for the 
period from May 1, 2001, to April 30, 2003, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran was granted service connection for several 
disabilities in November 1987.  His combined disability 
rating was 30 percent.  The veteran's combined service-
connected disability rating has not been less than 30 percent 
since that time.

2.  The veteran submitted evidence for his dependents, to 
include a spouse and three children.  He received additional 
compensation for his spouse and three children beginning in 
May 1987.

3.  The veteran submitted a certification of the status of 
his dependents in December 1994.

4.  The veteran's combined disability rating was increased to 
40 percent from November 1995.

5.  The veteran was requested to certify the status of his 
dependent spouse and son in January 2003.  He failed to 
submit the certification.

6.  The RO reduced the payment of compensation for the 
veteran's spouse and son, effective as of January 1, 1995, 
the first day of the month after the last certification of 
dependents.

7.  The veteran submitted evidence of the dependency of his 
son for the period from 1995 to 2003.  He also submitted 
evidence of a divorce from his spouse effective April 30, 
2001.

8.  The amount of overpayment was improperly calculated by 
excluding the veteran's spouse and son from the veteran's 
compensation from January 1, 1995.


CONCLUSION OF LAW

The debt of $7,179.93 was not properly created.  38 U.S.C.A. 
§§ 1114, 1115, 1134, 1135 (West 2002); 38 C.F.R. §§ 
3.4(b)(2), 3.500, 3.652 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran was granted service connection for several 
disabilities in November 1987.  His combined disability 
rating was 30 percent.  He submitted evidence regarding his 
dependents that included his spouse and three children.  He 
was found to be entitled to added compensation for his 
dependents as of May 1, 1987.

The veteran's three children, M.O., A.O., and D.O. were all 
very young at the time.  M.O. would be 18 in March 2000, A.O, 
would be 18 in December 2001, and D.O. would be 18 in July 
2003.

The veteran was asked to submit information regarding his 
marital status in 1989.  He responded by completing a VA Form 
686c, Declaration of Status of Dependents, that provided the 
same information regarding his marital status as before.  He 
also reaffirmed the dependency of his three children.

The veteran provided the Social Security numbers of his 
spouse and three children in July 1991.  In November 1994, 
the veteran was asked to certify the status of his 
dependents.  He provided the requested information, showing 
he was still married with the three children, in December 
1994.

The veteran's disability rating for residuals of a gunshot 
wound of the left leg was increased to 30 percent from 
November 6, 1995 in June 1996.  This resulted in a combined 
disability rating of 40 percent from November 1995.  The 
veteran was provided notice of the rating action that same 
month.  The notice letter informed him of the rate of 
payments, based on his new disability rating, beginning 
December 1, 1995.  The letter also noted that benefits for a 
dependent turning 18 [M.O.] would be dropped from his award 
in March 2000, and that benefits for M.O. [A.O] would be 
dropped in December 2001.  The reason for the discontinuation 
of benefits for the two dependents was because they would be 
18 in March 2000, and December 2001, respectively.  The 
letter further noted that D.O. would be dropped from the 
veteran's award when he turned 18 in July 2003.

There is a VA Form 20-6560, Notice of Benefit Payment 
Transaction, on file that indicates the veteran failed to 
respond to a dependents questionnaire.  The RO wrote to the 
veteran in March 2003.  The letter noted that prior 
correspondence had asked for the veteran to provide 
information on his dependents and he had not responded.  The 
veteran was asked to confirm if he was still married to his 
spouse and if D.O. was still his dependent son.  He was 
informed that his payments would be reduced from $346 a month 
to $298 a month as of January 1, 1995.  This was because the 
last date the dependents were certified was in December 1994.  
The RO did not question whether M.O. and A.O. had continued 
as dependents in the period from December 1994 to March 2003.

The veteran did not respond to the letter.  The RO wrote to 
him again in May 2003.  The RO noted the veteran had not 
responded and thus his benefits were reduced, as previously 
advised, beginning January 1, 1995.  The letter stated that 
the veteran's spouse and D.O. were removed from the award as 
of that date.  The letter provided a breakdown of the 
veteran's payments with any changes in amounts and their 
start dates noted.  The period for calculation ran from 
January 1995 to April 2003.  The Board notes that the RO 
automatically terminated payments for M.O. in March 2000 and 
A.O. in December 2001 based on the children reaching their 
18th birthdays.  

A review of the compensation tables for the period from 1995 
to 2003 shows that the RO readjusted the veteran's 
compensation and paid him for himself and two dependent 
children from January 1, 1995.  The payments were further 
adjusted as the two children each turned 18.  Again, the RO 
did not question the dependency status of either child for 
that period.

The VA Debt Management Center (DMC) notified the veteran of 
an overpayment in the amount of $7, 179.73, in May 2003.  The 
veteran responded in September 2003.  He provided evidence of 
a divorce from his spouse, effective from April 30, 2001.  He 
acknowledged an overpayment in regard to benefits received on 
her behalf from the date of divorce to 2003.  However, he 
disputed the amount of the overpayment in regard to his 
children.  He noted that VA had the children's' birthdates 
and knew of when they would all turn 18.  He also submitted a 
copy of a letter from the RO, dated in May 2003, that 
reminded him that benefits for D.O. would be discontinued 
when he turned 18 in July 2003 unless certain circumstances 
were met.  

The veteran later submitted another VA Form 21-686c in 
October 2003.  He reported his divorce from his spouse.  He 
also reported M.O. and D.O. as current dependent children and 
submitted evidence of their enrollment in school.  

The RO issued another letter in October 2003.  The letter 
stated that VA had added the veteran's spouse and child to 
his award effective from January 1, 1995, but with a notation 
to withhold some payments because of the veteran's receipt of 
retired pay.  

The veteran submitted his notice of disagreement in January 
2004.  He accepted responsibility for the overpayment created 
for his spouse but disputed the overpayment in regard to his 
children.  He also sought a waiver of any overpayment.

The veteran's request for a waiver was denied in June 2004.  
The Committee on Waivers and Compromise (COWC) noted that the 
period of overpayment was from January 1, 1995, to April 30, 
2003.

The veteran testified at a Travel Board hearing in July 2007.  
The veteran said he was married in 1973 and divorced in April 
2001.  He said that he did not tell VA about his divorce as 
he did not realize he was receiving extra compensation for 
his spouse.  The veteran testified that he had submitted 
evidence of the status of his dependents prior to 2003.  The 
veteran disputed that he last notified VA of his dependents 
in December 1994.  He referred to the RO letter of June 1996 
that detailed the status of his dependents and dates when 
they would be dropped from his award.  The veteran stated he 
was entitled to payment for his children for the entire 
period but did acknowledge his overpayment for his spouse.  

II.  Analysis

Veterans having a 30 percent or more service-connected 
disability may be entitled to additional compensation for a 
spouse, dependent parents, or unmarried children under 18 (or 
under 23 if attending an approved school) or when prior to 
age 18 the child has become permanently incapable of self-
support because of mental or physical defect.  38 U.S.C.A. 
§§ 1114, 1115, 1134, 1135 (West 2002); 38 C.F.R. § 3.4(b)(2) 
(2007).  

The veteran was in receipt of service-connected disability 
compensation benefits at, or above, the 30 percent level 
since May 1, 1987.  Thus the requirement to have at least a 
30 percent rating is not at issue at any time in this case.  
Further, the veteran submitted the necessary evidence to 
establish his spouse and three children as dependents for the 
purpose of receiving additional compensation, also from May 
1, 1987.

The evidence of record shows that the veteran continued to 
receive additional compensation for his spouse and children 
from 1987.  He also submitted evidence to confirm the status 
of his dependents on several occasions.  The veteran's 
compensation was increased in June 1996 when his combined 
disability rating was increased to 40 percent, effective from 
November 1995.

Individuals to whom benefits are being paid are required to 
certify, when requested, that any or all of the eligibility 
factors which established entitlement to the benefit being 
paid continue to exist.  38 C.F.R. § 3.652(a) (2007).  If the 
requested certification is not received within 60 days from 
the date of request, the eligibility factors for which 
certification was requested will be considered to cease to 
exist as of the end of the month in which the evidence of 
record shows that the factors existed.  38 C.F.R. 
§ 3.652(a)(1).  Finally, when the required certification is 
received, benefits will be adjusted, if necessary, in 
accordance with the facts found.  38 C.F.R. § 3.652(b) (2007) 
(emphasis added).

The Board notes that this procedure is expected to allow for 
the review of the entire population of veteran's and 
Dependency and Indemnity Compensation (DIC) recipients 
approximately once every eight years.  See Veterans Benefits 
Administration Adjudication Procedure Manual, M21-1R, Part 
III, 5.K.62.  

In this case the veteran did not respond to the RO's initial 
request for certification.  He was given notice of the 
proposed reduction and the reduction was implemented after 
the appropriate period of time.  The reduction date was 
established as of January 1, 1995, as the veteran last 
certified the status of his dependents in December 1994.  
That was also the last time VA had requested that information 
from him.  

Upon notice of the reduction in his compensation in May 2003, 
the veteran provided evidence of his marriage to his spouse 
from 1995 to his divorce on April 30, 2001.  He also provided 
evidence of the continued dependent's status for D.O.  Based 
on this evidence the RO added the veteran's spouse and D.O. 
to his award, as of January 1, 1995, as indicated by their 
letter to the veteran of October 30, 2003.  

The regulations governing a reduction in benefits that are 
certified under 38 C.F.R. § 3.652 do not require a permanent 
reduction.  The regulations are in effect to ensure 
recipients provide the necessary information to allow VA to 
continue to provide payment of additional compensation as 
appropriate and to reduce overpayments.  

The veteran established that he was entitled to additional 
compensation for his spouse and D.O. from January 1, 1995.  
The period of entitlement for his spouse expired upon their 
divorce on April 30, 2001.  However, the evidence clearly 
documented that the veteran was entitled to compensation for 
D.O. for the entire period in question, January 1, 1995, to 
April 30, 2003.  

In light of the foregoing, the Board finds that the amount of 
overpayment is incorrect.  The basis for compensation relied 
on by the RO is not correct, the veteran was entitled to 
compensation for his spouse and D.O. as noted.  There is no 
validity to the amount of debt of $7,179.73 in light of the 
evidence of record.  To that extent the veteran's appeal is 
granted.


ORDER

The debt of $7,179.73 was not properly created.  To this 
extent, the benefit sought on appeal is granted.

REMAND

The previous determination of the amount of overpayment was 
based on the fact that the veteran was overpaid for his 
spouse and D.O. for the period from January 1, 1995.  
However, there is no overpayment for D.O. and the overpayment 
for the spouse begins only as of May 1, 2001.  

The RO must recalculate the amount of overpayment based on 
the veteran's receipt of compensation for his spouse for the 
period after the date of their divorce on April 30, 2001.  
Upon calculation of the new overpayment amount, the veteran 
should be apprised of the amount and given an opportunity to 
request a waiver.

Accordingly, the case is REMANDED for the following action:

1.  The RO must recalculate the amount of 
overpayment in light of the evidence of 
record.

2.  The veteran must be afforded notice 
of the overpayment and be given an 
opportunity to request a waiver of the 
new amount.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


